 In the Matter Of CARNATION COMPANY OF TEXAS,EMPLOYERandLOCAI.47, INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN AND HELPERS OF AMERICA,A. F. L., PETITIONERCase No. 16--RC-35.-DecidedJuly V,1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing offi-cer of the National Labor Relations Board. The hearing officer's rul-ings made at the hearing are free from prejudicial error and are herebyaffirmed.'Upon the entire record in the case the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERThe Carnation Company of Texas is a wholly owned subsidiary ofthe Carnation Company, a National concern with its statutory officeinWilmington, Delaware. It is engaged in the production of milk andice cream products at its plant in Wichita Falls, Texas, the only plantinvolved in this proceeding.The principal raw products used by theEmployer are milk and sugar. During the year 1946, the Employerpurchased raw materials valued at between one-half million and onemillion dollars, of which something less than 5 percent was purchasedoutside the State of Texas.During the same period all the Employer'sproducts were sold within the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act. It being asubsidiary of a Nation-wide enterprise operating in many States, we1 The Employer'smotion to dismiss the petition in this proceeding,based upon the with-drawal of the original petition on the eve of an election,was referred to the Board by thehearing officer.The original petition was withdrawn with the approval of the RegionalDirector of the Sixteenth RegionNo prejudice to the Employer being shown,the Employ-er's motion to dismiss the petition in this proceeding is hereby denied78 N. L. R. B., No. 62.519 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDbelieve that it will effectuate the policies of the. Act if the Board exer-cises its jurisdiction.22.The labor organization named below claims to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unitThe Petitioner seeks a unit comprised of all retail and wholesalemilk and ice cream driver-salesmen,,' including relief or swing men,but excluding office and clerical employees, all other employees, andall supervisors as defined in the Act.The record discloses that the 26 driver-salesmen do the major por-tion of their work separate and apart from the Employer's produc-tion and maintenance employees.They are under the supervisionof a separate sales manager, and their compensation includes commis-sions from sales in addition to a straight salary.The record indicatesthat the driver-salesmen constitute a unit homogeneous in its nature.We find that all the Employer's retail and wholesale milk and icecream driver-salesmen, including relief or swing men, but excludingoffice and clerical employees, all other employees, and all supervisorsas defined in the Act, constitute a unit appropriate for the purposeof collective bargaining within the meaning of Section 9 (b) of theAct.DIRECTION OF ELECTIONAs, part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for theRegion inwhich this casewas heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5,among the em-ployees described in paragraph numbered 4, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection of Election, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarily2Matter of Pepsi-Cola Bottling Company of Montgomery,72 N. L R B 601;Matter ofRaleigh Coca-Cola Company,65 N. L R B 1010.2The Employer contended at the hearing that these milk and ice cream driver-salesmenshould be included in in over-all unit cohering all employees at the Employei's WichitaFalls, Texas, plant CARNATIONCOMPANY OFTEXAS521laid off, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, and also excluding employees on strike whoare not entitled to reinstatement, to determine whether or not theydesire to be represented, for purposes of collective bargaining, byLocal 47, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, A. F. L.